Motion by appellants to resettle the order of this court, dated May 23, 1960, to add the provision that “ the attachment is hereby reinstated.” Motion referred to the court that rendered the decision. Nolan, P. L, Beldock, Ughetta, Kleinfeld and Christ, JJ., concur. Motion by appellants to resettle order of this court, dated May 23, 1960, denied. On the court’s own motion, the decision of this court, handed down May 23, 1960 (10 A D 2-d 990), is amended by adding thereto the following paragraphs: “Defendant is given leave to serve its answer within ten days after the service of the order hereon, with notice of entry. Defendant is directed, within said ten days period, to file *1061and serve an undertaking, with corporate surety, to pay to plaintiffs any judgment which may be rendered in this action in favor of plaintiffs against defendant (Civ. Prac. Act, § 587). The amount of the undertaking shall be equal to the amount of the settlement of defendant’s action against Kennedy Park Homes, Inc.” An order upon this amended decision will be entered accordingly. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.